                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

UNITED STATES OF AMERICA and
ANGELA D’ANNA, ex rel.

            Plaintiffs,

v.                                              Case No: 2:14-cv-437-FtM-38CM

LEE MEMORIAL HEALTH
SYSTEM,

             Defendant.


                                      ORDER

      This matter comes before the Court upon review of the Joint Motion for

Enlargement of Time for Responsive Pleadings Following Service of Relator’s First

Amended Complaint filed on October 22, 2018. Doc. 81. For the reasons stated

below, the motion is granted in part and denied in part.

      The parties represent that Defendant accepted service by e-mail of Relator’s

First Amended Complaint on October 15, 2018 and jointly request an extension of

Defendant’s time to respond to the First Amended Complaint until November 16,

2018. Doc. 81 at 1-2. The parties request that if Defendant’s response to the First

Amended Complaint is a Rule 12(b)(6) Motion to Dismiss, Relator be given until

December 21, 2018 to file a response in opposition and Defendant be allowed until

January 15, 2019 to file a reply. Id. at 2. The Court finds good cause to grant some

extensions and allow a reply but not to the extent of time requested. See Doc. 81 at

2. Instead, the Court will allow until November 12, 2018 for Defendant’s response
to the First Amended Complaint, December 10, 2018 for Relator’s response to

Defendant’s Motion to Dismiss, and December 21, 2018 for Defendant’s reply, not to

exceed seven (7) pages, to Relator’s response.

        ACCORDINGLY, it is

        ORDERED:

        The Joint Motion for Enlargement of Time for Responsive Pleadings Following

Service of Relator’s First Amended Complaint (Doc. 81) is GRANTED in part and

DENIED in part. Defendant shall have up to and including November 12, 2018 to

respond to the First Amended Complaint. Relator shall have up to and including

December 10, 2018 to file a response to Defendant’s Motion to Dismiss, and

Defendant shall have up to and including December 21, 2018 to file a reply brief not

to exceed seven (7) pages.

        DONE and ORDERED in Fort Myers, Florida on this 23rd day of October,

2018.




Copies:
Counsel of record




                                         -2-
